FILEU

UNITED STATES DISTRICT COURT FEB l 9 2014
FOR THE DISTRICT OF COLUMBIA Clerk. U.S. Dlstrtct & Bankruptcy
courts for the District of CoIumbia

)

JOANNE EDMONDS JACKSON, )
)

Plaintiff, )

)

v. ) Civil Action No.  _ g 

)

WELLS FARGO, el al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff s application to proceed in forma pauperis

and pro se complaint. The application will be granted, and the complaint will be dismissed.

According to the plaintiff, in order to stop the foreclosure on property she owned in the
District of Columbia, she "put [her] brother’s name on [the] deed in 2003." Compl. at l. Even
though she filed for bankruptcy on the same day that the property was to be auctioned, "the
auction was performed nevertheless." Id. For this allegedly "illegal act on the part of Wells
Fargo," and because the property is now "worth over a million dollars," the plaintiff demands an

award of $500,000. Ia'.

"Article IlI of the United States Constitution limits the judicial power to deciding ‘Cases
and Controversies."’ In re Navy Chaplairzcy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.
Const. art. Ill, § 2), cert. dem'ed, 556 U.S. ll67 (2009). A party has standing for purposes of
Article IlI if her claims "spring from an ‘injury in fact’ -- an invasion of a legally protected

interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’ to the

challenged act of the defendant, and likely to be redressed by a favorable decision in the federal
court." Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). lt appears that the subject property was
sold at auction years ago, such that the plaintiff no longer has interest in it. Absent any showing
that the plaintiff has a protected legal interest in the subject property, let alone one that is
concrete or imminent, she does not satisfy the "inj ury-in-fact" requirement of standing. The

complaint therefore must be dismissed for lack of subject matter jurisdiction.

An Order consistent with this l\/lemorandum Opinion is issued separately.

DATE; }/;c l//Lt  /LL~~ 5 %/’C/L_

United States District Judge